Exhibit 10.2 Irv Alpert Executive Vice President 2012 Sales Incentive Plan Objectives: 1. Retain and grow all current content licensing partnerships 2. Develop a plan to expand content license partnerships and channel sales for Onvia services 3. Acquire new content licensing partners in 2012 as quickly as possible Compensation Four bonus opportunities: 1. $25,000 bonus for retention of current content licensing partnerships 2. 5% of every sales dollar from Tier 1 bookings to Tier 2 bookings 3. 10% of every sales dollar from Tier 2 bookings to Plan 4. $38k for annual goal achievement Total Bonus Opportunity:$115k
